 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           No. 2:18-cv-03003-JAM-DB
12                  Plaintiff,
                                                         APPLICATION AND ORDER FOR
13          v.                                           PUBLICATION
14   APPROXIMATELY $9,990.00 IN U.S.
     CURRENCY,
15
                    Defendants.
16

17          The United States of America applies for an order of publication as follows:
18          1.      Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
19 Forfeiture Actions (hereafter “Supplemental Rules”) provides that the United States shall cause public
20 notice of the action to be given in a newspaper of general circulation or on the official internet

21 government forfeiture site;

22          2.      Local Rule 171, Eastern District of California, provides that the Court shall designate by
23 order the appropriate newspaper or other vehicle for publication;

24          3.      The defendant Approximately $9,990.00 in U.S. Currency were seized in the city of
25 Sacramento, in Sacramento County, California. Beginning on June 4, 2018, the U.S. Postal Inspection
26 Service published notice of the non-judicial forfeiture of the defendant currency for 30 consecutive days

27 on the official internet government forfeiture site www.forfeiture.gov.

28
                                                          1
29                                                                                 Application and Order for Publication


30
 1

 2           4.      The United States proposes that publication be made as follows:

 3                   a.       One publication;

 4                   b.       Thirty (30) consecutive days;

 5                   c.       On the official internet government forfeiture site www.forfeiture.gov;

 6                   d.       The publication is to include the following:

 7                            (1)     The Court and case number of the action;

 8                            (2)     The date of the seizure/posting;

 9                            (3)     The identity and/or description of the property seized/posted;

10                            (4)     The name and address of the attorney for the United States;

11                            (5)     A statement that claims of persons entitled to possession or claiming an

12 interest pursuant to Supplemental Rule G(5) must be filed with the Court and served on the attorney for

13 the United States no later than 60 days after the first day of publication on the official internet

14 government forfeiture site; and

15                            (6)     A statement that answers to the Complaint or a motion under Rule 12 of the

16 Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) must be filed and served within 21 days after the

17 filing of the claims and, in the absence thereof, default may be entered and condemnation ordered.

18 Dated: 11/30/2018                                           McGREGOR W. SCOTT
                                                               United States Attorney
19
                                                         By:   /s/ Kevin C. Khasigian
20                                                             KEVIN C. KHASIGIAN
                                                               Assistant U.S. Attorney
21

22                                                         ORDER
23           IT IS SO ORDERED.
24 Dated: December 3, 2018

25
26

27 DLB:6
     DB/orders/orders.civil/USv$9,990.3003.app.pub.ord
28
                                                               2
29                                                                                   Application and Order for Publication


30
